Citation Nr: 1647533	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-37 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.   Entitlement to service connection for a disability manifested by chronic heartburn or gastroesophageal reflex disease (GERD), to include as secondary to service-connected back disability.

2.   Entitlement to an increased rating in excess of 10 percent for left shoulder impingement syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from January 1984 to January 1988 and from August 1989 to October 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for chronic heartburn and denied entitlement to an increased rating in excess of 10 percent for left shoulder impingement syndrome.

The Veteran presented testimony at a hearing before a Veterans Law Judge in March 2011.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c)(West 2014); 38 C.F.R. § 20.707 (2015).  In April 2016, the Board sent a letter to the Veteran indicating that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and proceed accordingly.  A review of the Veteran's claims file reveals that the Veteran did not respond within 30 days of the letter and therefore, the Board will procced with the matter on appeal. 

At the outset, the Board notes that in February 2014, the Board remanded, among other things, entitlement to service connection for a back disability.  Subsequent to the Board's February 2014 remand, a September 2014 rating decision granted service connection for degenerative changes, lumbar with degenerative arthritis with an evaluation of 10 percent effective July 27, 2009.  A review of the Veteran's claims file reveals that he did not appeal the initial disability rating or the effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200  (2015).

The issue of entitlement to an increased rating in excess of 10 percent for left shoulder impingement syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's gastroesophageal reflux disease is at least as likely as not related to his service-connected back disability.


CONCLUSION OF LAW

Gastroesophageal reflux disease is proximately due to or the result of service-connected back disability.  38 U.S.C.A. §§ 101 (24), 1110, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VA's Duty of Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100 , 5102, 5106, 5107, 5126; 38 C.F.R. §§ 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

However, in light of the favorable decision in this case, the Board finds that any deficiency that may exist in complying with VCAA is harmless error.  As this represents a complete grant of the benefits sought on appeal, no further discussion of VA's duty to notify and assist is necessary. 

II.   Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309 (a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331(Fed. Cir 2013); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309 (a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b). 

In relevant part, 38 U.S.C. § 1154 (a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period. 38 C.F.R. § 3.307 (b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307 (c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991). 

GERD

The Veteran contends that he has experienced gastrointestinal issues since service.  The Veteran contends that his gastrointestinal issues are caused by exposure to the burning of oil wells in Saudi Arabia, Iraq, and Kuwait.  See July 2009 Statement in Support of Claim.  Alternatively, the Veteran contends that his service-connected shoulder medication is what causes his gastrointestinal issues.  See March 2011 BVA Hearing, p.16. 

The Board notes that the Veteran did have service during the Gulf War era; however, he has a current diagnosis of GERD.  See April 2014 VA Examination.  

The Veteran's service treatment records, specifically his Report of Medical History in May 1994, indicates that the Veteran reported that he did not experience frequent indigestion.

VA treatment records from July 1999 note a diagnosis of GERD and indicate that the Veteran had incomplete relief with ranitidine. 

Treatment records from January 2001 indicate that the Veteran complained of heartburn not relieved by tums.

Private treatment records from June 2005 note a history of GERD.  VA treatment records from June 2011 note a history of GERD.

The Veteran was afforded a VA examination in April 2014.  On examination, the Veteran reported that he had heartburn with reflux during service and was seen by the medics and told to get TUMS.  The examiner noted that the Veteran takes Omeprazole continuously for his GERD, which he had been diagnosed with in 1991.  After reviewing the Veteran's claims file the examiner opined that the Veteran's GERD was less likely than not incurred in or caused by the Veteran's claimed in-service injury, event or illness because the Veteran's service treatment records did not indicate that the Veteran complained of or was treated for heartburn or was diagnosed with GERD in service.  The examiner then opined that the Veteran's current GERD disability is due to over production of gastric acid and arthritis of the spine.

A September 2014 rating decision granted service connection for degenerative changes, lumbar with degenerative arthritis.
Here, the Veteran has been diagnosed with GERD and contends that he experienced heartburn since service.  Therefore, the first and second elements of service connection are met.

Therefore, the remaining question is whether a nexus exists between the Veteran's current disability and in-service injury, or whether the Veteran's disability is caused by or aggravated by the Veteran's service-connected disabilities.

Here, the Board finds the April 2014 VA examiner's opinion that the Veteran's current GERD disability is due to over production of gastric acid and arthritis of the spine, which he is service-connected for, highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

After a review of the evidentiary record, including the Veteran's contentions, and the medical reports of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for GERD, secondary to service-connected back disability, is warranted.


ORDER

Service connection for GERD, secondary to service-connected back disability, is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated. 

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2015) creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, whenever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer. 

The recently obtained December 2014 VA orthopedic examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA orthopedic examination to correct all of the deficiencies noted above.

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for an orthopedic examination to determine the current severity of his left shoulder impingement syndrome/bursitis.

a. Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint (right shoulder).  If a joint cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

b. The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

c. The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

 2.  After the above action has been completed, readjudicate the Veteran's claim. If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC). Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


